DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters:
IN THE DRAWINGS:
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
The mirror from claim 11 (Note: Paragraphs 0041 and 0051 disclose that a mirror is not shown)
The mirror housing from claim 11 (Note: Paragraphs 0041 and 0051 disclose that a mirror housing is not shown)
The second mated surface on the mirror housing from claim 11
The shaft assembly passing through the main chassis and the mirror assembly from claim 11 (Note: element 220 is disclosed as being the main chassis and elements 222, 230, and 332 are viewed as being the mirror assembly although element 230 is not disclosed as being a mirror in the specification. There is no figure that shows the shaft assembly (element 340) passing through the viewed main chassis and mirror assembly. The shaft assembly only passes through a handlebar clamp attachment member (element 210) and the main chassis (element 220). Paragraphs 
The second mated surface of the functional structure from claim 16
The shaft assembly passing through the main chassis and the functional structure from claim 16 (Note: element 220 is disclosed as being the main chassis and elements 222, 230, and 332 are viewed as being the functional structure. There is no figure that shows the shaft assembly (element 340) passing through the viewed main chassis and functional structure. The shaft assembly only passes through a handlebar clamp attachment member (element 210) and the main chassis (element 220). Paragraphs 0046, 0051, 0054, and 0056 of the specification appear to disclose that this embodiment is not shown.)
The mirror assembly from claim 18 (Note: Paragraphs 0041 and 0051 disclose that a mirror housing is not shown)  Note: The Applicant is advised to either amend the drawings to show the claimed subject matter or amend the specification to mirror what is being claimed. For example only, can the main chassis be viewed as being element 210 and the shield assembly being elements 220, 222, 224, 230, and 332?
Note: The Applicant is advised to either amend the drawings to show the claimed subject matter or amend the specification to mirror what is being claimed.  For example only, can the main chassis be viewed as being element 210 and the shield assembly being elements 220, 222, 224, 230, and 332?
Per 37 CFR 1.81(a): The applicant for a patent is required to furnish a drawing of his or her invention where necessary for the understanding of the subject matter sought to be patented; this drawing, or a high quality copy thereof, must be filed with the application.  Since corrections are the responsibility of the applicant, the original drawing(s) should be retained by the applicant for any necessary future correction.  As the claims are presently written, it is viewed that one having ordinary skill in the art would not be able to understand the subject matter sought to be patented in light of Applicant's disclosure and drawings since the drawings do not appear to show Applicant's invention.
must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
Claims 11-20 are allowed over the prior art of record.
Response to Arguments
Applicant's arguments filed November 7, 2021 have been fully considered but they have not place the case entirely into allowance because the Applicant did not address the drawing objections disclosed in the Final Rejection filed on July 7, 2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656